Citation Nr: 1454427	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Edward A. Zimmerman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to May 1985 and from February 1986 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reopened the Veteran's claim for service connection for a low back disability but denied it on the merits, and denied the Veteran's claim for service connection for a cervical spine disability.  

In September 2014, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

Regarding the Veteran's claim for whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability, the Board notes that although the Veteran filed an October 2012 notice of disagreement with the September 2012 denial of this issue, he did not timely perfect an appeal with respect to this issue.  Specifically, a statement of the case was issued in February 2013, but he did not file his VA Form 9 until March 2014.  However, the Board notes that testimony was taken regarding this issue at the Veteran's September 2014 hearing.  Inasmuch as the Board took actions to indicate to the Veteran that the issue was on appeal, the requirement that there be a timely substantive appeal is deemed waived, and the Board will accept jurisdiction of the appeal of the low back disability claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of a veteran's claim).  

The Board notes that a January 2013 rating decision declined to reopen the claim for an earlier effective date for the grant of service connection for major depressive disorder.  Although the Veteran filed a notice of disagreement in February 2013, and the RO furnished a statement of the case on this issue in January 2014, the Veteran did not perfect an appeal of this issue.  Therefore, this issue is not before the Board at this time.  However, the Veteran's representative raised this issue at the September 2014 hearing, and it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including the September 2014 hearing transcript, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service connection for a low back disability and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The July 2010 rating decision that denied service connection for a low back disability was not appealed and is final.  

2.  Some of the evidence received since the July 2010 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen service connection for a low back disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for a low back disability was originally denied by a rating decision in June 2000.  The Veteran did not file a timely notice of disagreement, nor did he submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  The Veteran filed a request to reopen his claim in December 2001.  The RO denied the Veteran's claim in March 2002.  The Veteran appealed that decision, but in December 2005, the Board upheld the denial of service connection.  A motion for reconsideration was not made, and the Veteran did not timely appeal the Board decision or file a claim for revision based upon clear and unmistakable error.  38 U.S.C.A. §§ 511(a), 7103(a) (West 2002); 38 C.F.R. § 20.1101(a) (2014).  The December 2005 Board decision is therefore final.  Most recently, the Veteran filed a request to reopen his claim for service connection for a low back disability in June 2009.  The RO declined to reopen his claim in a July 2010 rating decision.  Although the Veteran filed a timely notice of disagreement with the July 2010 rating decision, and a statement of the case was issued, he did not timely perfect his appeal.  Therefore, the rating decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  In the July 2010 decision, the RO denied the claim because there was no evidence that the Veteran's low back disability was related to his period of service.     

In May 2012, the Veteran filed his request to reopen the claim for service connection for a low back disability.  In the September 2012 rating decision on appeal, the RO reopened the Veteran's claim but denied it on the merits.  

The evidence received subsequent to the July 2010 rating decision includes, in relevant part, an August 2012 VA examination, a November 2010 VA medical record, a September 2014 video conference hearing transcript, and the Veteran's statements.  

As pertinent here, at the Veteran's September 2014 Board hearing, he provided additional detail regarding the continuity of symptomatology of his low back disability since discharge from service.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the September 2014 testimony constitutes evidence suggesting that the Veteran's low back disability could have been due to his period of service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a low back disability.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.  




REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to disposition of the claims of entitlement to service connection for a low back disability and a cervical spine disability.  

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the Veteran testified at his September 2014 hearing that he had received treatment for his low back and cervical spine disabilities at the Mayo Clinic and the Orthopedic Advanced Care Center in St. Louis, Missouri.  As it does not appear that these records have been associated with the claims file and they may be relevant to the Veteran's claims, an attempt should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his low back disability and cervical spine disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  The Veteran should specifically be requested to provide the relevant information and releases for the Mayo Clinic and the Orthopedic Advanced Care Center in St. Louis, Missouri.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


